IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00050-CV

A-MEDICAL ADVANTAGE
HEALTHCARE SYSTEMS,
ASSOCIATED, KEVIN WILLIAMS, M.D.,
ADVANTAGE MEDICAL CLINIC, INC.,
JOHN ZACHARIAS AND LINDA RILEY,
                                                         Appellants
v.

JULIA SHWARTS, INDIVIDUALLY
AND AS EXECUTOR OF THE ESTATE OF
KALMAN SHWARTS, AND
KAL SHWARTS, M.D., P.A.,
                                                         Appellees



                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D15-24567-CV


                          ABATEMENT ORDER

      Appellants initiated this interlocutory appeal to challenge the trial court’s

appointment of a Receiver. While the appeal was pending, and upon Appellants’ request,

the trial court set a supersedeas bond. Although Appellants requested a bond in the
amount of $10,000, the trial court set the bond at $1.25 million. Appellants have now filed

an Emergency Motion to Modify Supersedeas Bond, arguing that the amount set by the

trial court is excessive. A review of the record reflects that the trial court did not issue

findings regarding the amount of the supersedeas bond.

       Rule 24.4 of the Rules of Appellate Procedure provides that an appellate court may

review the sufficiency or excessiveness of the amount of a bond, the determination of

whether to permit suspension of enforcement, and the trial court’s exercise of discretion

in setting the bond. TEX. R. APP. P. 24.4(1), (4) and (5). An appellate court additionally

has the authority to increase or decrease the amount of the bond, or make other changes

deemed necessary, including remanding the case to the trial court for entry of findings of

fact or for the taking of evidence.

       In order to properly evaluate the amount of the bond set by the trial court,

abatement of this appeal and remand is necessary for the trial court to prepare findings

of fact and conclusions of law regarding the setting of the supersedeas bond in this

matter. The trial court shall prepare the findings of fact and conclusions of law within

twenty-one (21) days after the date of this order. The trial court clerk and court reporter,

if a hearing is held, shall file supplemental records within seven (7) days after the filing

of the findings of fact and conclusions of law.



                                                  PER CURIAM




A-Medical Advantage v. Shwarts                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order abating case
Order issued and filed July 17, 2019
RWR




A-Medical Advantage v. Shwarts         Page 3